NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

WILLIAM GRONER,
CZaimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,

Respondent-Appellee.

2012-7072

Appeal from the United States Court of Appeals for
Veterans Claims in 10-1280, Judge Robert N. Davis.

ON MOTION

ORDER

William Groner moves for a 60-day extension of time,
until November 16, 2012, to file his reply brief.

Upon consideration thereof,

IT Is ORDERED THAT:

GRONER V. DVA 2

The motion is granted

FOR TI~IE COURT

 1 3  /s/ Jan Horbaly
Date J an Horbaly
C1erk

cc: Kenneth M. Carpenter, Esq.
She11ey D. Weger, Esq.

$21 ~»,s=.z‘z@’§§`:§€;z'ze,srr°“

SEP 13 Zu'\z
JAN HORBALV
CLERK